Title: From George Washington to Henry Knox, 9 September 1793
From: Washington, George
To: Knox, Henry


          (Private)
          Dr Sir,Philadelphia Sepr 9th
              1793.
          It was the opinion of the Gentlemen at their meeting on Saturday
            last if I mistake not, that Mr Wolcott should be desired to request Mr Webster to
            substantiate the language of the Minister of the French Republic as related by him in
            the enclosed letter.
          Colo. Hamilton’s situation—for which I feel extreme regret—does not permit his having
            any agency in the matter at present; I therefore send
            the letter which he forwarded to me from Mr Webster to Mr Wolcott to your care, being
            persuaded that whatever measure shall be deemed right & proper will be put in train by you.
          I think it would not be prudent either for you or the Clerks in your Office, or the
            Office itself to be too much exposed to the malignant fever, which by well authenticated
            report, is spreading through over the City; The means to avoid your own judgment under
            existing circumstances must dictate.
          As the spreading & continuance of the disorder may render it unadvisable for me to
            return to this City as soon I at first intended, I wd thank you, in case you should
            remain in the vicinity of it to write me a line by every Monday’s Post informing me
            concisely of the then state of Matters—with other occurrences which may be essential for
            me to be made acquainted with.
          
          And I would thank you also for your advice to Mr Fraunces or Mrs Emmerson (the House
            keeper) if, by means of the Disorder my Household Affairs in this City should be
            involved in any delicacy.
          I sincerely wish, & pray, that you & yours, may escape untouched and when we
            meet again that it may be under circumstances more pleasing than the present—I am always
            and very sincerely Yr Affecte
          
            Go: Washington
          
        